Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/22 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

	In Claim 18 (line 2), the phrase “at least via” has been replaced with --at least one via-- merely to improve clarity and antecedent basis relating to line 4 of Claim 18.
	In Claim 20 (line 3), the phrase “the other dielectric layer” has been replaced with --the another dielectric layer-- merely to improve clarity and antecedent basis.
In Claim 27 (line 2), the phrase “at least via” has been replaced with --at least one via-- merely to improve clarity and antecedent basis relating to line 4 of Claim 27.
In Claim 29 (line 3), the phrase “the other dielectric layer” has been replaced with --the another dielectric layer-- merely to improve clarity and antecedent basis.

Allowable Subject Matter
Claims 16-30 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach the claimed printed circuit board or electronic device of Claims 16-30) including a second substrate layer composed of a conductive material and disposed under the dielectric layer, the second substrate layer including: a first slit formed as surrounding a first area of the second substrate layer such that the first area surrounded by the first slit is to operate as a power line area to which a power load is to be electrically connected; and a second slit formed as surrounding a first portion of the first slit and not a second portion of the first slit such that a second area of the second substrate layer between the second slit and the first portion of the first slit is to operate as a ground line, and that a third area of the second substrate layer outwardly adjacent to the second portion of the first slit is to operate as a ground area.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E JONES whose telephone number is (571)272-1762. The examiner can normally be reached 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Stephen E. Jones/             Primary Examiner, Art Unit 2843